Title: From John Adams to Samuel Allyne Otis, 21 November 1800
From: Adams, John
To: Otis, Samuel Allyne



Novr 21st 1800

The President asks the favour of the Secretary of the Senate to furnish him with an Attested Copy of the Presidents Message to the senate of the 18 of February 1799, nominating William Vans Murray to be Minister Plenitentiary to the French Republick, and a Copy of the communication accompanying it.
Also an Attested Copy of the Presidents Message of the 25 of Feb. 1799. nominating Oliver Elsworth and other Ministers to the French Republick.
